DETAILED ACTION
Election/Restrictions
Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-12, 14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Talbutt (1,143,239).
Talbutt discloses the invention including:
Claim 1; a container having a base and a wall extending upwardly from the base to define an internal volume (see Fig. 1); and a partition (G) which, at least in use, is statically mounted (see Fig. 1) in the container at a set distance (see Fig. 1) above the base to divide the internal volume into an upper chamber (D) above the partition and a lower chamber (A) below the partition, the partition having a peripheral region sealingly associated with the wall (see seal element E) and a central region having at least one first aperture (G’) for fluidly interconnecting the upper and lower chambers, the partition outside the central region being substantially impervious to air, the apparatus being configured such that in use, a volume of air is trapped within the lower chamber below the partition as the container is filled with liquid.
Claim 2; wherein the partition is attached to the container at a fixed position (see Fig. 1).
Claim 4; wherein the partition is provided as part of a partition unit locatable in the internal volume at a set position above the base (see Fig. 1).
Claim 5; wherein the partition unit includes a peripheral seal (g’) for engagement with the wall of the container.
Claim 6; wherein the partition is concave, the central region of the partition being located below the peripheral region of the partition (see Fig. 1).
Claim 7; wherein the partition is tapered becoming narrower towards the central region (see element G2).
Claim 8; wherein the partition is in the form of a funnel (see Fig. 1).
Claim 9; wherein the partition has the shape of a frustum of a cone (see Fig. 1) or pyramid.
Claim 10; wherein the partition has a single, centrally located first aperture (see Fig. 3).
Claim 11; wherein the container defines an inlet (the opening between flanges I) for introducing said liquid into the internal volume, the inlet opening into the upper chamber, the arrangement configured such that in use as a liquid is introduced into the upper chamber, some of the liquid enters the lower chamber through said at least one first opening to partially fill the lower container, a volume of air being trapped in the lower chamber in a region located laterally outside the central region of the partition as the lower chamber fills with liquid.
Claim 12; wherein the container comprises two releasably connected parts, a lower part (A) which defines the base and at least part of the wall and an upper part (D) which defines at least a further part of the wall.
Claim 14; wherein the lower part comprises the base and a first wall portion extending upwardly from the base, the partition being releasably mounted to the first wall portion (see Fig. 1).
Claim 17; wherein the lower part of the container comprises the base and a first wall portion extending upwardly from the base and the upper part of the container comprises a second wall portion, the first and second wall portions together defining the wall of the container when the parts are assembled, and wherein an upper region of the first wall portion of the lower part overlaps the second wall portion of the upper part of the container (see Fig. 1).
Claim 18; wherein the volume of the upper chamber is larger than the volume of the lower chamber (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Talbutt (1,143,239).
Talbutt discloses the claimed invention except for the partition is formed integrally with the container.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Talbutt by providing the partition is formed integrally with the container for the purpose of reducing parts, since it has been held that the use of a one piece construction instead of the structure disclosed in Talbutt would be merely a matter of obvious engineering choice. In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Talbutt (1,143,239).
Talbutt discloses the invention substantially as claimed except for a screw threaded connection. However, The Examiner takes Official Notice that the use of a screw threaded connection is/are old and well known in the art for the purpose of facilitating engaging and disengaging the upper and lower parts. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Talbutt by providing the above limitation in order to obtain a device that facilitates engaging and disengaging the upper and lower parts. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Talbutt (1,143,239).
Talbutt discloses the invention substantially as claimed except for wherein the partition is mounted to the upper part of the container, wherein the partition is integrally formed with the upper part of the container.  It would have been an obvious matter of design choice to modify the device of Talbutt by providing the partition is mounted to the upper part of the container, and the partition is integrally formed with the upper part of the container, since such modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being one of numerous configurations a person of ordinary skill in the art would find obvious.  See Graham v. John Deere Co., 383 U.S. 1, 148USPQ 459.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior arts are cited to show related devices:
Warlick teaches a cone.
Patterson et al. teaches a filter cone.
Tardif teaches a partition.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724